DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, figures 3A-G, claims 1-6, and 10 in the reply filed on January 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2021, and August 25, 2021 were considered by the examiner.


Requirement for information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requiring that Applicant file and IDS containing the following information:
All foreign office actions, and a translation if not in English (machine translation is acceptable), related to this application. Currently, Examiner is aware of CN 201810259783, EP 19777812, PCT/CN2019/079932, and KR 202007030950.
All art cited in the above foreign office actions, and either their US pat./PGPub equivalent or an English translation (machine translation is acceptable).
Applicant is explicitly required to state which foreign office actions they are included on the IDS. If any foreign office actions are not included on the IDS Applicant is explicitly required to state why. 
For art cited in the above foreign office actions, if Applicant does not include an English translation, or the US pat./PGPub equivalent Applicant is required to explicitly state why. If certain documents have already been submitted on and IDS Applicant may make a statement to that effect for the certain documents.
The above information is reasonably necessary to examine the current application because the above foreign applications are all related to the current application, and therefore, any art found by the foreign patent offices will be applicable to the current application. In addition, the foreign office actions are reasonably necessary to examine the current application because these office actions will contain the rational as to how the references related to the 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5,
Claim 5 lacks written description because it does not give the parameters of the HDP-CVD process necessary to make the claimed device. Applicant provides a temperature, the pressure in the chamber are controlled, the flow rates of the gases are controlled, and the percentage of flow rates. Applicant does not describe the other parameters necessary to make the claimed oxide layers.
The other parameters as evidenced by Tsai et al. (US 6,410,446 B1) (“Tsai”) are…
RF Bias power;
RF frequency source;
Plasma ratio frequency source;
Silane divert delay;
Low-frequency power;
High-frequency power; or
Flow rates of the gases
Tsai at col. 3 at lines 14-37, and col. 4 at lines 21-35.
	Further, http://www.enigmatic-consulting.com/semiconductor_processing/CVD_Fundamentals/films/HDP_SiO2.html (“Enigmatics”) teaches that the following parameter is also necessary…
Angle of incidence of the device;
Applicant does not provide any of these other necessary parameters. Therefore, Applicant has not provided written description support for the claimed subject matter as it appears the disclosure does not possess the necessary description of the HDP-CVD process used by Applicant.
Regarding claim 6,
Applicant only describes flow rate as a percentage for the gases. The percentage of the gasses is not a flow rate. A flow rate is a volume of material per unit time. This is generally expresses as gallons/m, m3/s, etc. A percentage does not describe how much volume of material is flowing. Based upon this one of ordinary skill in the art would not know how to make the claimed device. This is because as shown above one needs to know the flow rate in volume/time in order to create the oxide. A percentage does not teach this. Therefore, this claim lacks written description as it does not provide the flow rates.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6,
Applicant only describes flow rate as a percentage for the gases. The percentage of the gasses is not a flow rate. A flow rate is a volume of material per unit time. This is generally expresses as gallons/m, m3/s, etc. A percentage does not describe how much volume of material is flowing. Based upon this one of ordinary skill in the art would not know how to make the claimed device. This is because as shown above one needs to know the flow rate in volume/time in order to create the oxide. A percentage does not teach this. Therefore, this claim is indefinite as it does not provide the flow rates, and one of ordinary skill in the art would not be able to ascertain the flow rates from the percentages.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al. (US 2016/0093719 A1) (“Kobayashi”).
Examiner note: Figure 12 is final product. However, other figures of Kobayashi teaches the different steps to make the final product of figure 12. Examiner will cite to these other figures in the analysis of the claim below.
	Regarding claim 1, Kobayashi teaches:
etching a semiconductor substrate (figure 4B, and 12, element 20;  ¶ 0058, where etching is used to form 21t) to form a trench figure 4B element 21t); 

wherein the floating gate oxide layer (53) is gradually thickened from top to bottom along a side wall of the trench (figure 12, 15, 18, 19, and at least 20 show that the thickness of 53 is gradually thickened such that the bottom of the trench is thicker than the top of the trench as shown in Applicant’s figures 3A-G), and 
a thickness of the floating gate oxide layer at a lower part of the side wall of the trench is the same as that of the floating gate oxide layer at a bottom of the trench in figure 12 the thickness of 53 on the sidewall of the trench is the same as the thickness of 53 at the bottom of the trench. Where 53 is a combination of 53aa, ab, ba, bb, and c); 
depositing polysilicon (figure 12 element 51; Kobayashi teaches in figure 8B that the conductive portion 58 is made of polysilicon, ¶ 0069, and includes the gate electrode 50, and the field plate electrode 51; further in ¶ 0038 Kobayashi teaches the gate electrode 50 is made of polysilicon. Therefore, based upon these two figures and the teachings of Kobayashi one of ordinary skill in the art would understand that Kobayashi teaches the field gate electrode 51 is made out of polysilicon. In the alternative it would be obvious based upon these two figures and the teachings of Kobayashi the field gate electrode 51 would be made out of polysilicon) into the trench (figure 12 where 51 is formed in the trench) to form a floating gate polycrystalline layer (layer 51 so forms this); 
growing an insulating medium (figure 12 element 56; ¶ 0060, where CVD or thermal oxidation (growth) may be used to form the oxide layers; alternatively it would have been obvious to use a deposition (CVD) or thermal oxidation (growth) to form the oxide layer 56 as these are functionally equivalent means to form oxide and both a well-known techniques in the 
forming a control gate (figure 12 element 50) on the isolation layer (56) in the trench (21t).
	Regarding claim 2, Kobayashi teaches:
etching the semiconductor substrate (20) vertically to enable the side wall of the trench vertical up and down (figure 4B and figure 12 show that the trench has vertical sidewalls).
	Regarding claim 3, Kobayashi teaches at least in figure 12:
wherein the depositing oxide in the trench to form a floating gate oxide layer comprises (detailed below):
forming a first oxide layer (53c) on an inner surface of the trench (21t); 
forming a second oxide layer (53ba) on the first oxide layer (53c); 
controlling the second oxide layer to thicken from top to bottom along the side wall of the trench (53ba is controlled to thicken from top to bottom), 
a thickness of the second oxide layer (53ba) at the lower part of the side wall of the trench (lower part of 21t) being the same as that of the second oxide layer (53ba) at the bottom of the trench (bottom part of 21t).
	Regarding claim 4, Kobayashi teaches at least in figure 12:
wherein a thickness of the first oxide layer (53c) on the inner surface of the trench (21t) is the same everywhere (it is shown being the same thickness).
	Regarding claim 10, Kobayashi teaches at least in figure 12:



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Kobayashi, in view of Tsai et al. (US 6,410,446 B1) (“Tsai”), in light of evidentiary reference http://www.enigmatic-consulting.com/semiconductor_processing/CVD_Fundamentals/films/HDP_SiO2.html (“Enigmatics”)
Regarding claim 5, Kobayashi teaches at least in figure 12:
wherein said controlling the second oxide layer to thicken from top to bottom along the side wall of the trench comprises (detailed below): 
a thickness of the second oxide layer (53ba) at the lower part of the side wall of the trench (lower part of 21t) being the same as that of the second oxide layer (53ba) at the bottom of the trench (bottom part of 21t).

Kobayashi does not teach:
gradually thickening the second oxide layer from top to bottom along the side wall of the  trench by controlling a pressure of a reaction chamber and a flow rate of a gas flowing into the reaction chamber.
This is because Kobayashi does not teach the specifics of the oxide formation process. However, Kobayashi does teach that CVD or thermal oxidation can be used to form the oxides. ¶ 0060.

Tsai teaches:

This is because Tsai teaches that for an HDP-CVD is a more specific form of the general CVD, col. 1 at lines 31-49, allows for oxide formation without an overhand at the corners on top. Col. 2 at lines 34-38, and can be performed at a lower temperature compared to other CVD process. Col. 3 at lines 13-16. This in turn allows for better control over the oxide formation and better control over the thermal budge of the device. 
Further, Tsai teaches that in a HDP-CVD process the flow rates of the reaction gases are controlled, col. 3 at lines 25-29, and thus the pressure of the chamber can be controlled. Since the HDP-CVD process controls both the reaction chamber and the flow rate of the reaction gates it would have been obvious that the one could control the thickening of the second oxide layer in order to gradually form it. See also Enigmatics which teaches:
The film will grow most rapidly on the surfaces which are nearly horizontal, with surfaces inclined around 45-50 degrees growing slowly due to the high sputter etch rate. As the surface propagates upward the slowest-growing planes will dominate the curved parts of the surface.
Thus, the HDP-CVD process inherently forms to be thicker on the bottom of a trench than a vertical sidewall of the trench. As such Tsai in light of Enigmatics teaches the claimed limitation above.
It would have been obvious to use the HDP-CVD process in the Kobayashi reference in order to gain the benefits described by Tsai.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822